 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 CHRISTINE FLETCHER,                                    Case No.: 2:17-cv-02628-APG-VCF

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation, Granting Motion to
 5 v.                                                 Affirm, and Denying Motion for Summary
                                                                     Judgment
 6 NANCY A. BERRYHILL,
                                                                  [ECF Nos. 20, 23, 25]
 7          Defendant

 8         On October 3, 2018, Magistrate Judge Ferenbach entered a report and recommendation

 9 that I deny plaintiff Christine Fletcher’s motion for summary judgment and grant defendant

10 Nancy Berryhill’s motion to affirm. ECF No. 25. Fletcher did not file an objection. Thus, I am

11 not obligated to conduct a de novo review of the report and recommendation. 28 U.S.C.

12 § 636(b)(1) (requiring district courts to “make a de novo determination of those portions of the

13 report or specified proposed findings to which objection is made”); United States v. Reyna-

14 Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

15 magistrate judge’s findings and recommendations de novo if objection is made, but not

16 otherwise” (emphasis in original)).

17         IT IS THEREFORE ORDERED that Magistrate Judge Ferenbach’s report and

18 recommendation (ECF No. 25) is accepted, defendant Nancy Berryhill’s motion to affirm (ECF

19 No. 23) is GRANTED, and plaintiff Christine Fletcher’s motion for summary judgment (ECF

20 No. 20) is DENIED. The clerk of court is instructed to enter judgment in favor of the defendant

21 and against the plaintiff.

22         DATED this 7th day of November, 2018.

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
